This was a suit in county court at law by appellant against appellee on account, for board and lodging. The issues made by the pleadings were sent to the jury on special issues, which were answered in favor of appellee. On the verdict judgment was rendered against appellant and in favor of appellee. Appeal was duly prosecuted to this court.
Though appellant filed his brief herein on the 12th of May, 1930, his brief contains no assignments of error and must, therefore, be stricken. Forrest v. Moore (Tex.Civ.App.) 22 S.W.2d 1104, and authorities therein cited; Gladney v. Pate, 29 S.W.2d 794, opinion filed to-day by this court. While not required to do so, we have carefully examined the record for fundamental error, as authorized by Haynes v. J. M. Radford Grocery Co. (Tex.Com.App.) 14 S.W.2d 811. We have also examined the record for error on the propositions advanced by appellant and find that the case was properly tried It is therefore our order that the judgment of the lower court be in all things affirmed.